FILED
                    UNITED STATES COURT OF APPEALS                          APR 16 2014

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




INTERNATIONAL SOCIETY FOR                        No. 06-56660
KRISHNA CONSCIOUSNESS OF
CALIFORNIA, INC., a California                   D.C. No. CV-03-00293-CBM
nonprofit religious corporation; EMIL            Central District of California,
BECA, one of its individual members,             Los Angeles

              Plaintiffs - Appellants,
                                                 ORDER
  v.

CITY OF LOS ANGELES, a California
municipal corporation; STEPHEN YEE,

              Defendants - Appellees.


Before: PREGERSON, TROTT, and PAEZ, Circuit Judges.


       The April 7, 2014 Order & Memorandum is WITHDRAWN. Thus, the

April 7, 2014 Mandate is RECALLED. We will continue to withhold submission

of this case pending final resolution of proceedings in International Society for

Krishna Consciousness of California, Inc. v. City of Los Angeles, No. 12-56621.